Exhibit 16.1 March 2, 2017 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Twin Disc, Incorporated (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Twin Disc, Incorporated dated March 2, 2017 (February 24, 2017). We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Milwaukee, Wisconsin
